Title: To James Madison from Napoleon, 21 April 1815 (Abstract)
From: Napoleon
To: Madison, James


                    § From Napoleon. 21 April 1815, Paris. Desiring nothing more ardently than to maintain the most perfect understanding with the United States, hastens to confirm the functions of Sérurier, an officer of the Legion of Honor, in naming him anew to reside near the U.S. government as envoy extraordinary and minister plenipotentiary. Has been highly satisfied with Sérurier’s services, and in particular with his conduct toward the U.S. government. His talents, prudence, and attachment to Napoleon persuade the emperor that he will continue to deserve Napoleon’s entire approbation in performing the duties confided to him. Recommends that Sérurier employ the best means to convince JM and Congress of the interest that Napoleon takes in the prosperity of the United States in general, and of each one in particular. With these sentiments, asks that they give entire credence to everything that Sérurier says on Napoleon’s part, especially when he renews assurances of the constant esteem and sincere affection that Napoleon always preserves for them.
                